Exhibit 10.1

DESTINATION MATERNITY CORPORATION

2013 MANAGEMENT INCENTIVE PROGRAM

SECTION 1. Purpose; Definitions. The purpose of the Destination Maternity
Corporation 2013 Management Incentive Program (the “Program”) is to enable
Destination Maternity Corporation (the “Company”) and its affiliated companies
to motivate and reward favorable performance by providing cash bonus payments
based upon the achievement of pre-established and objective performance goals
for each fiscal year.

For purposes of the Program, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

(a) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b) “Award” means a cash bonus under the Program.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(e) “Committee” means the Compensation Committee of the Board, and shall consist
of members of the Board who are not employees of the Company or any affiliate
thereof and who qualify as “outside directors” under Section 162(m) of the Code.

(f) “Fiscal Year” means the fiscal year of the Company.

(g) “Participant” means the executive officers of the Company and any other key
employee of the Company or any Affiliate with the title of “manager” or above
selected by the Committee to participate in the Program.

(h) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(i) “Performance Period” means each Fiscal Year or another period as designated
by the Committee, so long as such period does not exceed one year.

SECTION 2. Administration of Program. The Committee shall administer and
interpret the Program, provided, that, the Program will not be interpreted in a
manner that causes an Award intended to qualify as “qualified performance-based
compensation” under Section 162(m)

 

1



--------------------------------------------------------------------------------

of the Code to fail to so qualify. The Committee shall have the power, from time
to time, to: (i) select Participants; (ii) determine the amount of cash to be
paid pursuant to each Participant; (iii) determine the terms and conditions of
each Award; (iv) establish the performance objectives for any Performance Period
in accordance with Section 3 and certify whether such performance objectives
have been obtained; (v) establish and amend rules and regulations relating to
the Program, and to make all other determinations necessary and advisable for
the administration of the Program; and (vi) correct any defect, supply any
omission or reconcile any inconsistency in the Program or any Award.

Nothing in the Program shall be deemed to limit the ability of the Committee to
grant Awards to Participants under the Program which are not intended to qualify
as “qualified performance-based compensation” under Section 162(m) of the Code
and which are not exempt from the limitations thereof.

All decisions made by the Committee pursuant to the Program shall be made in the
Committee’s sole and absolute discretion and shall be final and binding on the
Participants, and the Company. No member or former member of the Board or the
Committee shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Program other than as a result of such
individual’s willful misconduct.

SECTION 3. Awards.

(a) Performance Criteria. Within 90 days after each Performance Period begins
(or such other date as may be required or permitted under Section 162(m)), the
Committee shall establish the performance objective or objectives that must be
satisfied in order for a Participant to receive an Award for that Performance
Period. In addition, at that time the Committee will also specify the portion of
Awards that will be payable upon the full, partial or over-achievement of
specified performance objectives for that Performance Period. Except with
respect to an Award that is not intended to constitute “qualified
performance-based compensation” under Section 162(m) of the Code, such
performance objectives will be based upon the following criteria, as determined
by the Committee for the applicable Performance Period (subject to adjustment in
accordance with Section 3(b), below):

(i) the attainment of certain target levels of, or a specified percentage
increase in, (1) revenues (including, without limitation, specified subsets or
measures of revenue, such as “net sales” or “comparable sales”), (2) income
before taxes and extraordinary items, (3) net income, (4) operating income,
(5) earnings before income tax, (6) earnings before interest, taxes,
depreciation and amortization, (7) after-tax or pre-tax profits, (8) operational
cash flow, (9) return on capital employed or returned on invested capital,
(10) after-tax or pre-tax return on stockholders’ equity, (11) the price of our
common stock or (12) a combination of the foregoing;

(ii) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, our bank debt or
other public or private debt or financial obligations;

 

2



--------------------------------------------------------------------------------

(iii) earnings per share or the attainment of a specified percentage increase in
earnings per share or earnings per share from continuing operations;

(iv) the attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;

(v) the growth in the value of an investment in our common stock assuming the
reinvestment of dividends;

(vi) the attainment of a certain level of, reduction of, or other specified
objectives with regard to limiting the level in or increase in all or a portion
of controllable expenses or costs or other expenses or costs; and/or

(vii) any other objective business criteria that would not cause an Award to
fail to constitute “qualified performance-based compensation” under
Section 162(m) of the Code.

Performance goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, Affiliates, or products; and in either
absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies. The performance objectives
for a particular Performance Period need not be the same for all Participants.

(b) Adjustments to Performance Criteria. The Committee may provide, at the time
the performance goals are established in accordance with Section 3(a), that
adjustments will be made to the applicable performance goals to take into
account, in any objective manner specified by the Committee, the impact of one
or more of the following: (i) gain or loss from all or certain claims and/or
litigation and insurance recoveries, (ii) the impairment of tangible or
intangible assets, (iii) stock-based compensation expense, (iv) extraordinary,
unusual or infrequently occurring events reported in the Company’s public
filings, (v) restructuring activities reported in the Company’s public filings,
(vi) investments, dispositions or acquisitions, (vii) gain or loss from the
disposal of certain assets, (viii) gain or loss from the early extinguishment,
redemption, or repurchase of debt, (ix) cash or non-cash charges related to
store closing expenses, (x) changes in accounting principles that become
effective during the performance period, or (xi) any other item, event or
circumstance that would not cause an Award to fail to constitute “qualified
performance-based compensation” under Section 162(m) of the Code.

Any adjustment described in this Section 3(b) may relate to the Company or to
any subsidiary, division or other operational unit of the Company or its
Affiliates, as determined by the Committee at the time the performance goals are
established. Any adjustment shall be determined in accordance with generally
accepted accounting principles and standards, unless such other objective method
of measurement is designated by the Committee at the time performance goals are
established. Notwithstanding the foregoing, adjustments will be made as
necessary to any performance criteria related to the Company’s stock to reflect
changes in corporate capitalization, including a recapitalization, stock split
or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Company’s stock.

 

3



--------------------------------------------------------------------------------

(c) Maximum Award Amount Payable. The maximum amount payable hereunder to any
single Participant with respect to any particular Performance Period will not
exceed $1,950,000.

(d) Payment Conditioned on Continued Employment. No Participant will be entitled
to any payment hereunder with respect to any particular Performance Period
unless he or she has remained continuously employed by the Company or its
Affiliates through the last day of that Performance Period (or such other date
as is specified by the Committee at the time that performance objectives are
established).

(e) Negative Discretion. Notwithstanding anything else contained in Section 3(b)
to the contrary, the Committee shall have the right, in its absolute discretion,
(i) to reduce or eliminate the amount otherwise payable to any Participant under
Section 3(b) based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized under Section 3(b).

SECTION 4. PAYMENT. To the extent that the Committee determines at the time of
grant to qualify an Award as performance-based compensation under Section 162(m)
of the Code, no Award shall be payable except upon written certification by the
Committee that the performance goals have been satisfied to a particular extent
and that any other material terms and conditions precedent to payment of an
Award have been satisfied. Payment hereunder will be made as soon as practicable
after the Committee certification referenced above is completed, but in no event
later than 2 1⁄2 months following the end of the Fiscal Year that includes the
last day of the Performance Period to which the Award relates.

SECTION 5. GENERAL PROVISIONS

(a) Amendment and Termination. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Program; provided; however, that no such
action shall be effective without approval by the shareholders of the Company to
the extent necessary to continue to qualify the amounts payable hereunder to
Participants as “qualified performance-based compensation” under Section 162(m)
of the Code.

(b) Unsecured Creditor Status. A Participant entitled to payment hereunder shall
rely solely upon the unsecured promise of the Company and nothing herein
contained shall be construed to give to or vest in a Participant or any other
person now or at any time in the future, any right, title, interest, or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract, or other property of any kind whatever owned by the Company, or in
which the Company may have any right, title, or interest, nor or at any time in
the future.

(c) Non-Assignment of Awards. The Participant shall not be permitted to sell,
transfer, pledge or assign any amount payable pursuant to the Program or an
Award, provided that the right to payment of an Award earned hereunder may pass
by will or the laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

(d) Separability. If any term or condition of the Program shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Program, with the exception of such invalid or unenforceable provision, shall
not be affected thereby, and shall continue in effect and application to its
fullest extent.

(e) Continued Employment. Neither the adoption of the Program nor the execution
of any document in connection with the Program will: (i) confer upon any
employee of the Company or an Affiliate any right to continued employment with
the Company or such Affiliate, or (ii) interfere in any way with the right of
the Company or such Affiliate to terminate the employment of any of its
employees at any time.

(f) Incapacity. If the Committee determines that a Participant is unable to care
for his affairs because of illness or accident, any amount due such Participant
under the Program may be paid to his spouse, child, parent, or any other person
deemed by the Committee to have incurred expense for such Participant (including
a duly appointed guardian, committee, or other legal representative), and any
such payment shall be a complete discharge of the Company’s obligation
hereunder.

(g) Withholding. The Company shall withhold the amount of any federal, state,
local or other tax, charge or assessment attributable to the payment of any
Award as it may deem necessary or appropriate, in its sole discretion.

(h) Governing Law. The Program and all Awards granted hereunder will be governed
by and construed in accordance with the laws and judicial decisions of the
Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

Revised effective 12/03/2014

 

5